Citation Nr: 0417983	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of a ruptured patellar 
tendon of the left knee, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected postoperative scars of the left knee, currently 
evaluated as noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1984 to 
July 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the RO, which 
assigned a 20 percent rating for the veteran's service-
connected left knee disability; and from a July 1997 decision 
of the RO, which granted service connection and assigned a 
noncompensable rating for scars of the left knee.  

The issue of entitlement to a compensable rating for the 
service-connected scars of the left knee is addressed 
hereinbelow, while the issue of an increased rating for the 
service-connected postoperative ruptured patellar tendon of 
the left knee is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran's postoperative scars of the left knee are 
shown to be manifested by six-inch and one-inch incisions in 
the suprapatellar area that are well healed; the scars are 
not tender, painful, subject to ulceration or productive of 
limitation of function.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected postoperative scars of the left knee 
have not been met.  38 U.S.C.A. §§  1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 
7804, 7805 (2002); 38 C.F.R. § 4.118 including Diagnostic 
Codes 7804, 7805 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

A careful review of the record shows that service connection 
for scars of the left knee, with a noncompensable evaluation, 
was granted in July 1997.  

The report of a June 1997 VA examination indicates that the 
veteran had a seven-inch scar over the midline of his 
patella.  There was also a one-inch surgical scar lateral to 
the patella, parallel to the larger incision.  The surgical 
scars were nontender, nonadherent and nondepressed.  There 
was a mild hypertrophy of the scar, consistent with minimal 
keloid.  

Subsequent private and VA treatment records are generally 
silent regarding the veteran's surgical scars, though they do 
show repeated complaints of left knee joint discomfort.  

Notably, a December 1998 VA treatment note indicates the 
veteran's only dermatological complaint as fungal infection 
of his right first toe.  

The veteran submitted to a VA examination in March 2003.  His 
left knee showed no swelling or effusion.  A midline surgical 
scar ran vertically from the lower part of the  knee joint 
over the region of the patellar tendon.  The scar was 
approximately four and one-half inches long.  

The examiner noted that the scar was healthy looking, without 
tenderness or adhesions.  There was no objective 
demonstration of poorly nourished condition or evidence of 
repeated ulceration.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application was received in April 
1997.  Thereafter, a July 1997 rating decision granted the 
veteran's claim of service connection and established a 
noncompensable evaluation, with which the veteran disagreed.  

Only after the rating action denying the veteran's claim was 
promulgated did the RO, in February 1998, April 1998, and 
September 2003, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
December 1997 Statement of the Case, as well as Supplemental 
Statements of the Case dated in May 2000, July 2001, and 
March 2004, of the information and evidence necessary to 
substantiate his claim.  

The letters sent to the veteran since the promulgation of 
VCAA advised the veteran of the evidence necessary to 
substantiate his claim.  The letters informed him of the 
assistance VA would render in obtaining such evidence and 
asked the veteran to submit any additional evidence or 
information to support his claim.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not be prejudicial error to the 
claimant.  



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  

Under the regulations in effect prior to July 31, 2002 
superficial scars warranted a 10 percent evaluation if they 
are poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars were also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).  

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  

The revised Diagnostic Code 7804 provides that superficial 
scars that are painful on examination warrant a 10 percent 
evaluation.  Note (1) defines a superficial scar as one not 
associated with underlying soft tissue damage.  

The revisions continue to provide that scars are otherwise 
rated based on limitation of function of affected part 
pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2003).  

The veteran's surgical scars are currently evaluated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805, which provides 
that scars may be rated based on the limitation of function 
of the part affected.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that a compensable rating for the 
veteran's surgical scars of the left knee is not warranted.  

The medical evidence of record shows that the scars on the 
veteran's left knee are not tender, painful, poorly 
nourished, subject to repeated ulceration or productive of 
functional impairment.  

In fact, March 2003 VA examiner indicated that the scars were 
healthy looking with no tenderness, adhesion or evidence 
repeated ulceration.  Accordingly, the Board concludes that 
the currently assigned noncompensable evaluation is 
appropriate.  



ORDER

A compensable rating for the service-connected surgical scars 
of the left knee is denied.  



REMAND

The Board notes that the VCAA is also applicable to the 
veteran's claim for an increased rating for the service-
connected left knee disability.  

In July 2003 the veteran submitted the report of a private 
examination which indicates that the veteran's left knee 
would require arthroscopy.  

While the veteran waived RO consideration of this evidence, 
the Board concludes that this evidence suggests a worsening 
of the veteran's left knee disability.  Therefore, a further 
VA examination is necessary to ascertain the current level of 
disability.  

The Board further observes that the March 2003 VA examination 
did not include a review of the veteran's claims folder, 
which contains evidence reflecting repeated complaints of 
problems with the veteran's left knee.  

The additional VA examination directed below should include a 
full review of the medical evidence in order to render an 
accurate picture of the veteran's left knee disability.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in a manner that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
in the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded a VA orthopedic examination to 
determine the current extent of the 
service-connected left knee disability.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability.  
The examiner should provide an opinion 
concerning the degree of severity of any 
currently present instability or 
subluxation of the veteran's left knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case (SSOC) and afford 
the veteran and his representative an 
appropriate opportunity to respond.  The 
SSOC should include citation to all 
relevant regulatory provisions, to 
include the current criteria for 
evaluating skin disability.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



